Dismissed and Memorandum Opinion filed December 1, 2005








Dismissed and Memorandum Opinion filed December 1, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01106-CV
____________
 
CURTIS LEE and AMY LEE, Appellant
 
V.
 
WSI SERVICES, INC., Appellee
 

 
On
Appeal from the 295th District Court
Harris
County, Texas
Trial
Court Cause No. 03-24890-A
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 15, 2004.  On April 21, 2005, this court ordered the
parties to mediation.  The order stated,
in pertinent part:  




THE COURT ORDERS that within 10 days
of the date of this order, or within 10 days of an adverse ruling on an
objection, the parties shall confer and attempt to agree upon a mediator.  They must immediately notify this court in
writing of the name, address, telephone and fax numbers of the mediator who
will conduct the mediation.  If the
parties cannot agree upon a mediator, they shall immediately notify this court
of their inability to agree.  Each party
shall provide the court with two names, addresses, telephone and fax numbers of
acceptable mediators in writing, and this court shall select a mediator for
them by random draw from the submitted names.  
 
Accordingly, the parties had until May 2, 2005, to agree on a
mediator or to each submit the names of two acceptable mediators if the parties
were unable to agree.  The parties did
not comply with this court=s order.  On September
29, 2005, the court issued an order, directing the parties to agree on a
mediator or to each submit the names of two acceptable mediators within 10 days
of the date of the order.  We
advised the parties that, if they did not comply with this court=s order within the designated time
period, the court might dismiss the appeal or impose other sanctions.  The parties did not comply with the
September 29, 2005, order.  On October
18, 2005, this court notified the parties of the court=s intent to dismiss the appeal for
failing to comply with this court=s order of September 29, 2005.
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 1, 2005.
Panel consists of Justices Hudson,
Frost, and Seymore. 
Do Not Publish.